COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Elder
Argued at Salem, Virginia


DENNIS GLENROY SIMMONDS
                                           MEMORANDUM OPINION * BY
v.   Record No. 2710-99-3                 JUDGE SAM W. COLEMAN III
                                             SEPTEMBER 26, 2000
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                      Mosby G. Perrow, III, Judge
                       Richard S. Miller, Judge

            William F. Quillian III for appellant.

            Shelly R. James, Assistant Attorney General
            (Mark L. Earley, Attorney General, on brief),
            for appellee.


     Dennis Glenroy Simmonds was convicted in a bench trial of

possession of cocaine.     As a result of the conviction, the trial

court revoked Simmonds' suspended sentence previously imposed in

an unrelated conviction.    Simmonds has appealed from each

judgment.

     On appeal, Simmonds argues that the trial court erred by

denying his motion to suppress the cocaine.     He contends that

the search for the cocaine was unreasonable because the officers

lacked probable cause to forcibly remove the cocaine from his

mouth.   Simmonds further contends that the trial court erred by

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
finding that he violated the conditions of a previously

suspended sentence and erred in revoking the suspended sentence.

We disagree.

                           I.   BACKGROUND

     In November 1998, Lynchburg Police Department Investigator

R.A. Davidson was told that Chaka Herbert Raysor, who was wanted

on nine counts of murder as well as other offenses, was in the

Lynchburg area.   During the ensuing investigation, Davidson

learned that Raysor had been associated with Barbara Nowlin,

also known as "B."   Davidson was told by a reliable,

confidential informant, that Davidson could purchase cocaine

from Nowlin.

     At approximately 6:00 p.m. on March 24, 1999, Davidson

received a call from the informant stating that Nowlin would be

at a local Subway shop with cocaine that she would be selling to

the informant.    Davidson arrived at the Subway shop and observed

Nowlin's car.    Davidson also observed a male passenger in

Nowlin's car, whom he thought might be Raysor.   However, the

passenger was the defendant.

     At approximately 6:30 p.m., Davidson observed the

confidential informant arrive and go behind the Subway shop to

conduct the drug transaction with Nowlin.    "Almost

instantaneously" after the drug sale, the informant notified

Davidson of the sale and of the fact that Nowlin was still in


                                - 2 -
possession of cocaine.   Davidson notified vice investigators to

stop Nowlin's vehicle and also notified the tactical unit that

he believed Raysor was in the vehicle.    The officers stopped

Nowlin's vehicle moments later.

     Investigator Wayne Duff made what he characterized as a

"high risk felony vehicle stop" of Nowlin's vehicle.   The

uniformed officers had their weapons drawn; they gave verbal

commands from covered positions for Nowlin and the passenger to

raise their hands and exit the vehicle.   Rather than exiting the

vehicle as instructed and despite repeated orders to show his

hands, Simmonds remained in the vehicle and repeatedly reached

under the passenger seat and out of the view of the officers.

     The officers approached the vehicle and physically removed

Simmonds from the car.   Once they had him out of the car, the

officers forcibly placed Simmonds, who continued to struggle, on

the ground in a prone position.   Duff approached Simmonds and

immediately recognized that he was not Raysor.   Duff also

noticed that Simmonds was making chewing motions and that he had

a "chalky white powdery substance around his lips."    Under the

circumstances and based on Investigator Duff's experience, he

concluded that the substance was probably cocaine and that

Simmonds was attempting to ingest it.    Duff was aware that

swallowing cocaine posed a significant health hazard that may be

fatal.   Duff informed another officer what he observed and the


                             - 3 -
two officers commanded Simmonds to stop chewing, which Simmonds

ignored.   The officers applied pressure to Simmonds' throat to

prevent him from swallowing.       They tried to force Simmonds'

mouth open, but he "clamped" it shut and continued to chew.

After struggling for several seconds, one of the officers

sprayed a burst of "cap-stun" in Simmonds' face.      At that point,

Simmonds spit out chunks of an off-white substance, clear

plastic bags, and a brown paper bag.      The white substance was

determined to be cocaine.

                             II.    ANALYSIS

                      A.    Motion to Suppress

     Simmonds argues that the trial court erred by denying his

motion to suppress the cocaine.      He contends that the search was

an impermissible bodily intrusion.      He contends that even if he

was lawfully seized, the officers acted unreasonably when they

forcibly removed the drugs from his mouth.

     When we review a trial court's denial of a suppression

motion, "[w]e view the evidence in a light most favorable to

. . . the prevailing party below, and we grant all reasonable

inferences fairly deducible from that evidence."       Commonwealth

v. Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47, 48 (1991)

(citation omitted).   "[W]e are bound by the trial court's

findings of historical fact unless 'plainly wrong' or without

evidence to support them."     McGee v. Commonwealth, 25 Va. App.


                               - 4 -
193, 198, 487 S.E.2d 259, 261 (1997) (en banc) (citing Ornelas

v. United States, 517 U.S. 690, 699 (1996)).      "However, we

consider de novo whether those facts implicate the Fourth

Amendment and, if so, whether the officers unlawfully infringed

upon an area protected by the Fourth Amendment."       Hughes v.

Commonwealth, 31 Va. App. 447, 454, 524 S.E.2d 155, 159 (2000)

(en banc) (citing McGee, 25 Va. App. at 198, 487 S.E.2d at 261).

                           1.    The Stop

     "When the police stop a motor vehicle and detain an

occupant, this constitutes a 'seizure' of the person for Fourth

Amendment purposes, even though the function of the stop is

limited and the detention brief."       Zimmerman v. Commonwealth,

234 Va. 609, 611, 363 S.E.2d 708, 709 (1988).

           A police officer may conduct an
           investigatory stop of a vehicle when he or
           she has an "articulable and reasonable
           suspicion that a motorist is unlicensed or
           that an automobile is not registered, or
           that either the vehicle or an occupant is
           otherwise subject to seizure for violation
           of law."

Commonwealth v. Spencer, 21 Va. App. 156, 159, 462 S.E.2d 899,

901 (1995) (quoting Delaware v. Prouse, 440 U.S. 648, 663

(1979)).   "Reasonable suspicion, like probable cause, is

dependent upon both the content of information possessed by

police and its degree of reliability."       Alabama v. White, 496
U.S. 325, 330 (1990).   "To determine whether an officer has

articulated a reasonable basis to suspect criminal activity, a

                                - 5 -
court must consider the totality of the circumstances, including

the officer's knowledge, training, and experience."     Freeman v.

Commonwealth, 20 Va. App. 658, 661, 460 S.E.2d 261, 262 (1995)

(citation omitted).    Further, when determining the existence of

reasonable suspicion to detain a suspect that is based, at least

in part, on an informant's tip, we again look to the totality of

the circumstances.     See Boyd v. Commonwealth, 12 Va. App. 179,

186-87, 402 S.E.2d 914, 919 (1991).    The court should conduct a

"balanced assessment of the relative weights of all the various

indicia of reliability (and unreliability) attending an

informant's tip."     Illinois v. Gates, 462 U.S. 213, 234 (1983).

             In "applying the
             totality-of-the-circumstances analysis," the
             Supreme Court has "consistently recognized
             the value of corroboration of details of an
             informant's tip by independent police work."
             Gates, 462 U.S. at 241. When making a
             warrantless arrest, an officer "'may rely
             upon information received through an
             informant, rather than upon direct
             observations,'" so long as the officer has
             reasonable grounds to believe the
             informant's statement is true. Id. at 242
             (citation omitted).

McGuire v. Commonwealth, 31 Va. App. 584, 594-95, 525 S.E.2d 43,

48 (2000).

     Here, the officers received a tip from a reliable informant

that "B" would be arriving at a Subway restaurant and that she

would have drugs.    Shortly after receiving the tip, Davidson

went to the Subway shop and saw a female driving a car that


                               - 6 -
Davidson knew to be leased to Nowlin.       Davidson observed

Nowlin's car drive behind the Subway shop and park alongside

another vehicle.    Davidson then observed the occupants of both

vehicles engage in a hand-to-hand transaction.         Immediately

after the transaction, the informant called Davidson and

informed him that the woman driving Nowlin's car was in

possession of cocaine.       Based on the totality of the

circumstances, the evidence sufficiently proved that the police

had a reasonable suspicion that Nowlin was driving the car and

that she possessed cocaine.       Therefore, the stop of Nowlin's car

for the purpose of obtaining more information and investigating

the suspected crime was not unlawful.

                      2.     The Seizure of Simmonds

     Following a lawful traffic stop, an officer may order the

driver, see Pennsylvania v. Mimms, 434 U.S. 106, 111 n.6 (1977)

(per curiam), and any passengers to exit the car, see Maryland

v. Wilson, 519 U.S. 408, 414-15 (1997).       In Wilson, the United

States Supreme Court held that "an officer making a traffic stop

may order passengers to get out of the car pending completion of

the stop."     Id. at 415.    The Court reasoned that:

             danger to an officer from a traffic stop is
             likely to be greater when there are
             passengers in addition to the driver in the
             stopped car. While there is not the same
             basis for ordering the passengers out of the
             car as there is for ordering the driver out,



                                  - 7 -
             the additional intrusion on the passenger is
             minimal.

Id. at 414-15.

        Here, the officers, in effecting the stop of Nowlin's car

upon the belief that she had just engaged in a drug sale and was

still in possession of drugs, were permitted to order Simmonds

out of the car.    Believing that Nowlin had just committed a

felony, they ordered the occupants to raise their hands and to

exit the vehicle.    The officers repeatedly ordered Simmonds to

show his hands; but instead, Simmonds repeatedly reached under

the passenger's seat.    The officers forcibly removed Simmonds

from the car, placed him on the ground in the prone position,

and handcuffed him.

        Handcuffing Simmonds after he was removed from the car was

not illegal and did not transform the investigatory detention

into an arrest.    "Brief, complete deprivations of a suspect's

liberty, including handcuffing, 'do not convert a stop and frisk

into an arrest so long as the methods of restraint used are

reasonable to the circumstances.'"     Thomas v. Commonwealth, 16
Va. App. 851, 857, 434 S.E.2d 319, 323 (1993), aff'd on reh'g en

banc, 18 Va. App. 454, 444 S.E.2d 275 (1994).    Despite repeated

orders to show his hands, Simmonds twice reached under the car

seat.    Even after he was forcibly removed from the car, he still

continued to struggle with the officers.    Based upon the

suspected drug activity, Simmonds' refusal to show his hands and

                               - 8 -
exit the car on command, and his furtive movements, the officers

were reasonable in forcibly removing Simmonds from the car and

in handcuffing him.

                            3.   The Search

             If an officer has reason to believe that a
             person is committing a felony in his
             presence by possessing contraband or a
             controlled substance, the officer has
             probable cause to arrest the individual
             without a warrant. When an officer has
             probable cause to arrest a person, the
             officer may search the person, particularly
             where the evidence is of a highly evanescent
             nature.

Buck v. Commonwealth, 20 Va. App. 298, 304, 456 S.E.2d 534,

536-37 (1995) (citations omitted).       "Trained and experienced

police officers . . . may be able to perceive and articulate

meaning in given conduct which would be wholly innocent to the

untrained observer."     Richards v. Commonwealth, 8 Va. App. 612,

616, 383 S.E.2d 268, 271 (1989) (citations omitted).

        Investigator Duff's observations, in light of his training

and experience, gave him probable cause to believe that Simmonds

had cocaine in his mouth that he was attempting to ingest to

avoid detection.    Before forcibly removing Simmonds from the

vehicle, Simmonds made "ducking motions" out of the officers'

view.    Once Simmonds was removed from the vehicle and physically

restrained, Duff noticed a "chalky white powdery substance

around [Simmonds] lips" and he was making a chewing motion.         The

officers had the additional reason to believe that the substance

                                 - 9 -
was cocaine because the driver of the vehicle had reportedly

just sold cocaine and still possessed cocaine in the vehicle.

Duff testified that based on his experience he knew that people

commonly try to dispose of cocaine by chewing and swallowing it.

Duff further testified that when people ingest cocaine, the

cocaine leaves a white chalky substance on the lips.   Simmonds

ignored orders to open his mouth and spit out the contents.

Simmonds resisted when officers applied pressure to his throat

and attempted to forcibly open his mouth.   The officers acted

reasonably in administering a burst of "cap-stun" to force

Simmonds to spit out the drugs because there was a risk that

Simmonds would destroy the evidence and jeopardize his own

health.   See Buck, 20 Va. App. at 304, 456 S.E.2d at 537

(finding officers' use of physical force to cause defendant to

expel drugs was reasonable where defendant was destroying

evidence and creating a danger to his own health and safety);

see also Schmerber v. California, 384 U.S. 757, 770-71 (1966)

(stating that in deciding whether an intrusive body search is

permissible, the court must consider whether the officer had a

clear indication that incriminating evidence would be found,

whether exigent circumstances existed if no warrant was

obtained, and whether the officer extracted the evidence using a

reasonable method and in a reasonable manner).   Based on the

objective, reasonable belief that Simmonds was committing a


                             - 10 -
crime, the officers had probable cause to arrest Simmonds,

thereby rendering the forcible search and removal of the drugs

from his mouth lawful.

     Accordingly, we hold that the trial court did not err by

denying Simmonds' motion to suppress the cocaine.

               B.   Revocation of Suspended Sentence

     Simmonds had previously been convicted of felonious assault

and battery of a law enforcement officer and was sentenced to

two years imprisonment, with one year and six months suspended

upon the condition that he be of good behavior for a period of

three years.   As a result of his conviction for possession of

cocaine, the trial court found that Simmonds violated his

probation and revoked his suspended sentence.

     On appeal, Simmonds argues that the trial court erred in

finding that he violated his probation and in revoking his

suspended sentence for assaulting a police officer because the

cocaine conviction was on appeal and had not become final.

     Pursuant to Code § 19.2-306, "[t]he court may, for any

cause deemed by it sufficient which occurred at any time within

the probation period, . . . revoke the suspension of sentence

and any probation."

          "A revocation . . . must be based on
          reasonable cause but a court has broad
          discretion in making such a determination."
          Patterson v. Commonwealth, 12 Va. App. 1046,
          1048, 407 S.E.2d 43, 44 (1991) (citation
          omitted). "To put the matter another way,

                             - 11 -
          the sufficiency of the evidence to sustain
          . . . revocation is a matter within the
          sound discretion of the trial court, . . .
          reversible only upon a clear showing of an
          abuse of such discretion." Slayton v.
          Commonwealth, 185 Va. 357, 367, 38 S.E.2d
479, 484 (1946); see Holden v. Commonwealth,
          27 Va. App. 38, 41, 497 S.E.2d 492, 493
          (1998).

Resio v. Commonwealth, 29 Va. App. 616, 621, 513 S.E.2d 892, 895

(1999).

     "[A]n alleged violation upon which revocation is based need

not be proven beyond a reasonable doubt."     Patterson, 12 Va.

App. at 1048, 407 S.E.2d at 44.   "[E]vidence that 'the trier of

fact in a criminal proceeding found beyond a reasonable doubt

that [a] defendant violated a state law is sufficient . . . to

support' revocation of a suspended sentence, notwithstanding the

pendency of such conviction on appeal."     Resio, 29 Va. App. at

622, 513 S.E.2d at 895 (quoting Patterson, 12 Va. App. at 1049,

407 S.E.2d at 45).

     Here, Simmonds conceded that he was convicted of possession

of cocaine and that the conviction was a violation of his

suspended sentence.   The trial court, therefore, based solely on

the felony conviction, properly revoked Simmonds' suspended

sentence subject to the conviction being upheld on appeal.

Because we have upheld Simmonds' conviction for possession of

cocaine, which was the basis for the revocation, we uphold the




                             - 12 -
revocation of the suspended sentence.   See Patterson, 12 Va.

App. at 1049, 407 S.E.2d at 45.

                                                         Affirmed.




                            - 13 -